Citation Nr: 9919974	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1949 to 
November 1952.  He died on May [redacted] 1996. The appellant is the 
veteran's surviving spouse.  

This matter arises from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant filed a timely appeal and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on May 
[redacted] 1996, and that the immediate cause of death was listed as 
squamous cell carcinoma of the lung, of 22 months' duration.  

2.  At the time of the veteran's death, service connection 
was in effect for shell fragment wounds of the right shoulder 
and chest muscle, evaluated as 20 percent disabling, and for 
a low back disorder, evaluated as 10 percent disabling.  

3.  There is no competent medical evidence of a nexus, or 
link, between the cause of the veteran's death and any 
incident or manifestation during active service.  

4.  There is no competent medical evidence of a nexus or link 
between the     veteran's death from lung cancer and tobacco 
use in service.  

5.  There is no competent medical evidence that nicotine 
dependence was acquired by the veteran in service.

CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
during service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Additionally, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may 
also be granted for a disability which is proximately due to, 
or the result of, a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (1998).  

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  See 
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  

However, the initial inquiry before the Board is whether the 
appellant has submitted a well grounded claim, as is required 
under 38 U.S.C.A. § 5107(a).  A well grounded claim is one 
which is plausible, capable of substantiation, or meritorious 
on its own.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While such a claim need not be conclusive, it must 
be supported by evidence; a mere allegation is not 
sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Where the determinative issue is one involving 
medical causation, competent medical evidence in support of 
the claim is required for the claim to be well grounded.  See 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. 
Brown, 5  Vet. App. 91, 93 (1993).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the appellant in developing facts pertinent to her claim, and 
the claim must be denied.  Epps v. Gober, 126 F. 3d 1464, 
1468-69 (1997).  

In the case before the Board, in order to have a well-
grounded claim, the appellant would have to present competent 
medical evidence that nicotine dependence caused or 
contributed to the veteran's death, and that a link existed 
between such nicotine dependence and service, or, in the 
alternative, that tobacco use in service caused the veteran's 
death.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  In 
other words, for a claim alleging a direct link between 
tobacco use in service and death, the claimant has to provide 
medical evidence or lay evidence of tobacco use in service, 
and medical evidence of a relationship between the veteran's 
death and tobacco use during active service, in order to 
establish a well-grounded claim.  For a claim alleging 
secondary service connection for the veteran's death on the 
basis of nicotine dependence acquired in the service, the 
claimant has to provide medical evidence that nicotine 
dependence arose in service, and medical evidence of a 
relationship between the veteran's death and nicotine 
dependence. 

(Public Law 105-206 prohibits service connection of a death 
on the basis that it resulted from an injury or disease 
attributable to the use of tobacco products during the 
veteran's service.  However, that law applies only to claims 
filed after June 9, 1998, and thus does not apply to the 
appellant's claim).  

The appellant, contends, in substance, that the veteran began 
smoking in service, due to the pressure of ground combat in 
Korea.  She maintains that he was unable, due to the 
addictive quality of nicotine in tobacco products, to stop 
smoking following his active service, and that his continuous 
smoking over the years caused his squamous cell carcinoma of 
the lung (lung cancer), from which he ultimately died.  
(However, the Board notes that the veteran's treating 
physician reported that he had stopped smoking years before 
lung cancer was diagnosed.)

The veteran's service medical records are negative for any 
reference to lung disease or nicotine dependence.  

In support of her claim for service connection for the cause 
of the veteran's death, the appellant submitted a medical 
treatment record from Iqbal G. Boxwala, M.D., showing that, 
in July 1994, the veteran was diagnosed with squamous cell 
carcinoma of the right lower lobe. In addition, Dr. Boxwala 
noted in a May 1995 report that the veteran gave a history of 
smoking 3 and 1/2 packs of cigarettes a day, for 36 years.  At 
the time, the veteran reported that he had quit smoking 8 
years earlier.  

In a letter dated in November 1997, Dr. Boxwala stated that 
the veteran had been seen in May 1995 for metastatic lung 
carcinoma.  He had undergone a right lower lobe resection for 
a poorly differentiated squamous cell carcinoma, and by 1995 
had liver metastasis. Dr. Boxwala stated, "As we very well 
know, the cause of lung cancer is smoking, and the patient 
gave a significant history of smoking."

In further support of her claim, the appellant submitted 
affidavits from a friend of the veteran and from his cousin, 
both dated in November 1997.  These individuals both stated 
that they had known the veteran for nearly all of his life, 
and that he had not begun smoking until he had joined the 
Army.  

After careful consideration of the evidence of record, the 
Board finds that the appellant has not submitted a well-
grounded claim for service connection for the cause of the 
veteran's death.  There is no competent medical evidence that 
lung cancer, diagnosed many years after the veteran's 
separation from service, was related to tobacco use in 
service.  In addition, there is no competent medical evidence 
that the veteran was nicotine dependent in service or after 
service. Dr. Boxwala's medical opinion linking the veteran's 
death to smoking is insufficient to make the appellant's 
claim well grounded, because the opinion does not link lung 
cancer, found in the 1990s, to tobacco use during active 
service from 1949 to 1952, and does not establish that 
nicotine dependence was acquired during active service and 
later resulted in lung cancer.  

In order to have a well-grounded claim, the appellant must 
present competent medical evidence that nicotine dependence 
caused or contributed to the veteran's lung cancer, and that 
a link exists between such nicotine dependence and active 
service, or, in the alternative, she must present competent 
medical evidence linking the veteran's fatal lung cancer to 
tobacco use in service. Furthermore, even if appellant were 
able to establish, through medical evidence, that the veteran 
was nicotine dependent, she would still be required to submit 
competent medical evidence that nicotine dependence was 
acquired during active service. Dr. Boxwala's opinion and the 
lay affidavits currently of record do not provide the 
required medical evidence. There is also no evidence to show 
that the veteran's squamous cell carcinoma was incurred 
within one year of his separation from service, and thus the 
claim of entitlement to service connection for the cause of 
the veteran's death on a presumptive basis is not well 
grounded.  

The lay statements by the veteran's widow, his cousin, and 
his friend do not constitute medical evidence.  As lay 
persons lacking in medical training and expertise, those 
individuals are not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In sum, the Board must deny the appellant's claim for service 
connection for the cause of the veteran's death as not well 
grounded.  See Tirpak, 2 Vet. App. at 611.  As the 
appellant's claim is not well grounded, VA has no further 
duty to assist her in developing the record to support her 
claim.  See Epps v. Gober, 126 F.3d at 1467-68 ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
initial burden of establishing a 'well-grounded' claim").  

The Board has not been made aware of any additional relevant 
evidence, which is available, that could serve to well ground 
the appellant's claim. See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  

The Board advises the appellant that, in order to present a 
well grounded claim, she would have to submit competent 
medical evidence both that nicotine dependence caused or 
substantially or materially contributed to the veteran's 
death, and that such nicotine dependence was acquired during 
active service. Alternatively, the appellant would have to 
submit competent medical evidence of a nexus or link between 
the cause of the veteran's death, lung cancer, and tobacco 
use during active service.




ORDER

A well-grounded claim not having been submitted, service 
connection for the cause of the veteran's death is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

